              Case 1:21-cv-07235-AJN Document 5 Filed 08/31/21 Page 1 of 2

                                                                                   Seyfarth Shaw LLP
                                                                                      620 Eighth Avenue
                                                                             New York, New York 10018
                                                                                       T (212) 218-5500

                                                                            8/31/21    F (212) 218-5526

                                                                                 hwexler@seyfarth.com
                                                                                       T (212) 218-3332

                                                                                      www.seyfarth.com


August 30, 2021

VIA ECF

Hon. Alison J. Nathan
U.S. District Judge
U.S. District Court for the Southern District of New York
40 Foley Square, Courtroom 906
New York, NY 10007

Re:     Carmody v. Verizon New York Inc.
        Civil Action No.: 1:21-cv-07235-AJN
                                                                               8/31/21
Dear Judge Nathan:

       This firm represents Defendant Verizon New York Inc. (“Defendant”) in the above-
referenced matter. We write, with the consent of Plaintiff Sean Carmody (“Plaintiff”), to
respectfully request sixty (60) days, to and including October 29, 2021, for Plaintiff to file a
Complaint and then thirty (30) days from then, to and including November 29, 2021, for Defendant
to respond to the Complaint. This is the first request for an extension of this deadline.
                               SO ORDRED.
      By way of background, Plaintiff commenced this action on July 26, 2021 by filing a
Summons with Notice in New York State Supreme Court, New York County. (ECF No. 1). On
August 27, 2021, Defendant timely removed this action. Accordingly, Defendant’s deadline to
respond to the Summons with Notice is September 3, 2021. See FRCP R. 81(c)(2)(c).

       The two page Summons with Notice does not set forth any factual allegations against
Defendant and merely lists the legal claims Plaintiff intends to bring against Defendant along with
the damages sought. The parties have met and conferred and Plaintiff’s counsel intends to draft
a fulsome Complaint setting forth Plaintiff’s precise factual allegations and legal claims and
requests sixty (60) days to do so.

       We respectfully submit this request in good faith and not to cause undue delay. The
granting of this application will not impact any other scheduled deadlines as no other deadlines
have been set by the Court. We thank the Court for its time and attention to this matter.




74514637v.1
              Case 1:21-cv-07235-AJN Document 5 Filed 08/31/21 Page 2 of 2
                                                                Hon. Alison J. Nathan
                                                                     August 30, 2021
                                                                               Page 2


Very truly yours,

SEYFARTH SHAW LLP



/s/ Howard M. Wexler


Howard M. Wexler

cc:     All counsel of record (via ECF)




74514637v.1
